ORDERED:
The petitions for rehearing are granted in part by deleting entirely footnote 24 from the Court’s opinion which was issued on March 21, 2003. The Court will issue a substituted opinion making that deletion. The Court otherwise denies the petitions for rehearing of defendants’ McNab, Schoenwetter, Huang, Blandford and Embassy of Honduras.
No member of this Court having requested a poll, we deny the suggestion for rehearing en banc. See Fed. R.App. P. 35(a); Eleventh Circuit Rule 35-5.
FAY, Circuit Judge, dissents.